Exhibit 10.2

THIRD AMENDMENT

TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of November 14, 2011 (this
“Amendment”) to the Existing Credit Agreement (such capitalized term and other
capitalized terms used in this preamble and the recitals below to have the
meanings set forth in, or are defined by reference in, Article I below) is
entered into by and among W.E.T. AUTOMOTIVE SYSTEMS, AG, a German stock
corporation (the “German Borrower”), W.E.T. AUTOMOTIVE SYSTEMS LTD., a Canadian
corporation (the “Canadian Borrower” and, together with the German Borrower, the
“Borrowers” and each, a “Borrower”), each lender party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANC OF AMERICA SECURITIES LIMITED, as
administrative agent (in such capacity, the “Administrative Agent”) and BANK OF
AMERICA, N.A., as Swing Line Lender and L/C Issuer (“Bank of America”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders, Bank of America and the Administrative
Agent are all parties to the Credit Agreement, dated as of March 30, 2011 (as
amended or otherwise modified prior to the date hereof, the “Existing Credit
Agreement”, and as amended by this Amendment and as the same may be further
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”); and

WHEREAS, the Borrowers have requested that the Lenders amend certain provisions
of the Existing Credit Agreement and the Lenders are willing to effect such
amendments, on the terms and subject to the conditions hereinafter set forth.

NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:

ARTICLE X

DEFINITIONS

SECTION 10.1. Certain Definitions. The following terms when used in this
Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):

“Administrative Agent” is defined in the preamble.

“Amendment” is defined in the preamble.

“Amendment Effective Date” is defined in Article III.



--------------------------------------------------------------------------------

“Bank of America” is defined in the preamble.

“Borrower” is defined in the preamble.

“Canadian Borrower” is defined in the preamble.

“Credit Agreement” is defined in the first recital.

“Existing Credit Agreement” is defined in the first recital.

“German Borrower” is defined in the preamble.

“Lender” is defined in the preamble.

SECTION 10.2. Other Definitions. Terms for which meanings are provided in the
Credit Agreement are, unless otherwise defined herein or the context otherwise
requires, used in this Amendment with such meanings.

ARTICLE XI

AMENDMENTS TO CREDIT AGREEMENT

Effective on (and subject to the occurrence of) the Amendment Effective Date,
the provisions of the Existing Credit Agreement referred to below are hereby
amended in accordance with this Article II. Except as expressly so amended, the
Existing Credit Agreement shall continue in full force and effect in accordance
with its terms.

SECTION 11.1. Amendment to Article I. Article I of the Existing Credit Agreement
is hereby amended by adding the following definition in its proper alphabetical
place:

“U.S. Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, and (b) with respect to any amount
denominated in any other currency, the equivalent amount thereof in U.S. Dollars
as determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of U.S. Dollars with such currency.

SECTION 11.2. Amendments to Article VII. Article VII of the Existing Credit
Agreement is hereby amended as follows:

SECTION 11.2.1. Amendment to Section 7.01. Clause (k) of Section 7.01 of the
Existing Credit Agreement is hereby amended and restated in its entirety to read
as follows:

“(k) Liens against the assets of WET China and/or the joint venture entity under
the Helbako JV Agreement, the Ningbo JV Agreement and any other joint venture
agreement securing the Indebtedness incurred by WET China and/or such joint
venture entity permitted under Section 7.03(g); and”

 

2



--------------------------------------------------------------------------------

SECTION 11.2.2. Amendment to Section 7.02. Clause (f) of Section 7.02 of the
Existing Credit Agreement is hereby amended and restated in its entirety to read
as follows:

“(f) Investments in or on behalf of WET China and/or the joint venture entity
under or otherwise in connection with the Helbako JV Agreement, the Ningbo JV
Agreement and any other joint venture agreement, in an aggregate amount not to
exceed €4,000,000; and”

SECTION 11.2.3. Amendments to Section 7.03.

(a) Clause (g) of Section 7.03 of the Existing Credit Agreement is hereby
amended and restated in its entirety to read as follows:

“(g) Indebtedness incurred by WET China and/or the joint venture entity under
the Helbako JV Agreement, the Ningbo JV Agreement and any other joint venture
agreement, in an aggregate amount not to exceed €4,000,000;”

(b) Section 7.03 of the Existing Credit Agreement is hereby amended by
(a) deleting the “and” at the end of clause (i) thereof, (b) re-lettering clause
(j) thereof to clause (k) and (c) inserting a new clause (j) as follows:

“(j) Guarantees by the Borrowers and the Unrestricted Loan Parties in favor of
suppliers thereof and other third parties in the ordinary course of business in
an amount not to exceed the U.S. Dollar Equivalent of $3,500,000 in the
aggregate at any one time outstanding; and”

ARTICLE XII

CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective on and as of the date first written above
(the “Amendment Effective Date”) when the following conditions have been met:

SECTION 12.1. Counterparts. The Administrative Agent shall have received
counterparts hereof executed on behalf of the Borrowers and the Required
Lenders.

SECTION 12.2. Costs and Expenses, etc. The Administrative Agent shall have
received for the account of each Lender, all fees, costs and expenses due and
payable pursuant to Section 10.04 of the Credit Agreement, if then invoiced,
including fees and expenses of counsel to the Administrative Agent.

 

3



--------------------------------------------------------------------------------

ARTICLE XIII

MISCELLANEOUS

SECTION 13.1. Cross-References. References in this Amendment to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Amendment.

SECTION 13.2. Loan Document Pursuant to Existing Credit Agreement. This
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with all of the terms and provisions of
the Existing Credit Agreement, as amended hereby, including Article X thereof.

SECTION 13.3. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

SECTION 13.4. Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract among the
parties relating to the subject matter hereof and supersedes any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 13.5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, INCLUDING FOR SUCH
PURPOSES SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK.

SECTION 13.6. Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Credit Agreement and the other
Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms. The
amendments set forth herein shall be limited precisely as provided for herein to
the provisions expressly amended herein and shall not be deemed to be an
amendment to or modification of any other term or provision of the Existing
Credit Agreement or any other Loan Document or of any transaction or further or
future action on the part of any Loan Party which would require the consent of
the Lenders under the Existing Credit Agreement or any of the Loan Documents.

SECTION 13.7. Representations and Warranties. In order to induce the Lenders to
execute and deliver this Amendment, the Borrower hereby represents and warrants
to the Lenders that, both before and after giving effect to this Amendment, all
statements set forth in clauses (a) and (b) of Section 4.03 of the Credit
Agreement are true and correct.

 

4



--------------------------------------------------------------------------------

SECTION 13.8. Lender Acknowledgement. Each Lender hereby acknowledges that the
principal payments received from the Borrowers for the months ended August 31,
2011 and September 30, 2011 were in amounts agreed to by the Lenders
notwithstanding any deviation from the amounts set forth in Section 2.07(a) of
the Credit Agreement in effect prior to the effectiveness of the Existing Credit
Agreement on October 11, 2011.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

 

W.E.T. AUTOMOTIVE SYSTEMS, AG, a German stock corporation By:  

    /s/ Thomas Liedl

  Name: Thomas Liedl   Title:   Chief Financial Officer

W.E.T. AUTOMOTIVE SYSTEMS LTD.,

a Canadian corporation

By:  

    /s/ Caspar Baumhauer

  Name: Caspar Baumhauer   Title:   Chief Executive Officer

BANC OF AMERICA SECURITIES LIMITED,

as Administrative Agent

By:  

    /s/ Kevin Day

  Name: Kevin Day   Title:   Vice President

BANK OF AMERICA, N.A., as a Lender, L/C

Issuer and Swing Line Lender

By:  

    /s/ David K. Komrska

  Name: David K. Komrska   Title:   Senior Vice President JPMORGAN CHASE BANK,
N.A. By:  

    /s/ Joseph Bomberski

  Name: Joseph Bomberski   Title:   Vice President

 

6



--------------------------------------------------------------------------------

COMERICA BANK By:  

    /s/ Kimberly S. Kersten

  Name: Kimberly S. Kersten   Title:   Vice President THE HUNTINGTON NATIONAL
BANK By:  

    /s/ Steven J. McCormack

  Name: Steven J. McCormack   Title:   Vice President KEYBANK NATIONAL
ASSOCIATION By:  

    /s/ Erik Siersma

  Name: Erik Siersma   Title:   Vice President

 

7